680 So. 2d 601 (1996)
Bang Thi VO, Appellant,
v.
Trung Quang BUI, Appellee.
No. 96-00896.
District Court of Appeal of Florida, Second District.
September 25, 1996.
Donald R. Gillette, Tampa, for Appellant.
Nina M. Hanson and Catherine W. Real of Muga & Real, P.A., Tampa, for Appellee.
PER CURIAM.
The order in this case, requiring the wife to undergo a psychological evaluation, is not an appealable nonfinal order. See Pariser v. Pariser, 601 So. 2d 291 (Fla. 4th DCA 1992). Because the alleged harm will not be remediable on appeal, we treat the instant case as a petition for writ of certiorari. Pariser. We conclude that the trial court did not depart from the essential requirements of law; therefore, we deny the writ. See Elder v. Carter, 670 So. 2d 1032 (Fla. 2d DCA 1996).
PARKER, A.C.J., and LAZZARA and QUINCE, JJ., concur.